DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-9 are pending and have been examined, where claims 1-2 and 4-9 is/are rejected, claim 3 is/are objected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-9 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “subject the region of interest to semantic segmentation, classify the region of interest based on a result of the semantic segmentation, and output a second classification result, wherein when a predetermined condition related to the region of interest is met, the first classification result is employed as indicating a class of the region of interest, and, when the condition is not met, the second classification result is employed as indicating the class of the region of interest” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image segmentation, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 


[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim 
Claim(s) 1-9 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 4-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana (US 20060222221) in view of Yu (US 20190065864).

Regarding claim 1, Sathyanarayana discloses a diagnostic imaging support system comprising:
a processor comprising hardware (see paragraph 20), wherein the processor is configured to:

detect a region of interest including a subject of interest from the image, classify the detected region of interest, and output a first classification result (see figure 6, 606 applying first component classifier, see paragraph 21, Component classifier 206 has a sensitivity level configured to identify one or more target regions, or pixels, that are similar to the desired distinctive region); and
subject the region of interest to semantic segmentation, classify the region of interest based on a result of the semantic segmentation, and output a second classification result (see paragraph 21, these target regions are then output to second component classifier 208, which is configured to confirm the presence of the distinctive region among the target regions, or indicate that the distinctive region is absent).
Sathyanarayana is silent in disclosing when a predetermined condition related to the region of interest is met, the first classification result is employed as indicating a class of the region of interest, and, when the condition is not met, the second classification result is employed as indicating the class of the region of interest.
Yu discloses subjecting the region of interest to semantic segmentation, classify the region of interest based on a result of the semantic segmentation, and output a second classification result (see figure 8, 532 applying vehicle detection and semantic segmentation on each image); when a predetermined condition related to the region of interest is met (see figure 8, 536 is the condition, the tracking object process is read as region of interest), the first classification result is employed as indicating a class of the region of interest (see figure 8, 552 the first classifier is 

    PNG
    media_image1.png
    439
    896
    media_image1.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include condition for using first or second classifier in order to extract additional details for improving classification results. 

Regarding claim 2, Yu discloses the diagnostic imaging support system according to claim 1, wherein when a predetermined condition related to a shape of the region of interest identified based on pixels classified by the semantic segmentation as belonging to the region of interest is met (see figure 10, the shape of each vehicle is extracted), the first classification is employed as indicating the class of region of interest (see paragraph 68, first classifier 211, which determines the occlusion status for the vehicle object, operation block 552), and, when the condition is not met, the second classification result is employed as indicating the class of the region of interest 

Regarding claim 4, Yu discloses the diagnostic imaging support system according to claim 1, wherein when a predetermined condition related to a shape of the region of interest is met (see figure 10, the shape of each vehicle is extracted), the first classification result is employed as indicating the class of the region of interest (see paragraph 68, first classifier 211, which determines the occlusion status for the vehicle object, operation block 552), and, when the condition is not met, the second classification result is employed as indicating the class of the region of interest (see paragraph 68, second classifier 212, which determines the occlusion status for the vehicle object based on the dynamic features of the vehicle object). See the motivation for claim 1.

Regarding claim 5, Yu discloses the diagnostic imaging support system according to claim 1, wherein when a likelihood of the first classification is equal to or greater than a predetermined threshold value, the first classification result is employed as indicating the class of the region of interest (see paragraph 28, determine a confidence level that correspond to a likelihood of the at least one other vehicle to perform the predicted behavior, and control the vehicle 105 based on the determined information and see paragraph 68, first classifier 211, which determines the occlusion status for the vehicle object, operation block 552), and, when the likelihood is less than the threshold value, the second classification result is employed as indicating the class of the region of interest, or it is determined that the region of interest cannot be classified (see 

Regarding claims 7 and 9 see the rationale and rejection for claim 1. 

3.	Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana (US 20060222221) in view of Yu (US 20190065864) and Matsugu (US 20050185835).

Regarding claim 6, the combination of Sathyanarayana and Yu as a whole discloses all the limitations of claim 1, but is silent in disclosing the diagnostic imaging support system according to claim 2, wherein each of an output of the first classification result and an output of the second classification result is implemented by performing a process using a convolutional neural network. Matsugu discloses the diagnostic imaging support system according to claim 2, wherein each of an output of the first classification result and an output of the second classification result is implemented by performing a process using a convolutional neural network (see figure 1 and paragraph 80, The representative feature classes chosen should have as little similarity with one another as to intersect with one another in a given feature space since, in some cases, representative local features of adjacent or neighboring classes obtained by self-organization mapping have great similarity even to human eyes). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include convolutional neural network because expose different .

4.	Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 20100172543) in view of Yu (US 20190065864). 

Regarding claim 8, Winkler discloses a diagnostic imaging support system comprising: a processor comprising hardware (see figure 6, processor), wherein the processor is configured to:
receive an input of an image (see figure 6, original video shows the received image(s));
detect a region of interest including a subject of interest from an image derived from reducing a resolution of the image (see figure 6, a bounding box region of interest is detected below);

    PNG
    media_image2.png
    391
    846
    media_image2.png
    Greyscale

subject a region, in an image having a higher resolution than the image derived from reducing the resolution (see figure 9 below), 

    PNG
    media_image3.png
    271
    657
    media_image3.png
    Greyscale
;
corresponding to the region of interest to segmentation and classify the region of interest based on a result of the segmentation (see figure 6 above, each object in the detected region is given a classification score). 
Winkler is silent in disclosing performing semantic segmentation. Yu discloses the region of interest to semantic segmentation and classify the region of interest based on a result of the semantic segmentation (see paragraph 70, FIG. 10 is an example of the results produced by the semantic segmentation process of the example embodiment when operating on the sample raw input image of FIG. 9, see paragraph 68, first classifier 211, which determines the occlusion status for the vehicle object, operation block 552).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include semantic segmentation in order to track details on the object for improving recognition.

[4]	Claim Objection
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 3, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the diagnostic imaging support system according to claim 2, wherein the condition requires that a ratio of a minor diameter to a major diameter of an ellipse obtained by subjecting a set of pixels classified by the semantic segmentation as belonging to the region of interest to elliptical approximation be equal to or greater than a predetermined threshold value and that an acute angle formed by a major axis of the ellipse and a longitudinal direction of the image be within a predetermined angular range” in combination with the rest of the limitations of claim 1.

Fillatreau (US 20050223574) discloses determine a compass tracking angle based upon the collected magnetic field data. The collected magnetic field data are expected to form an elliptical pattern, here represented by an expected elliptical pattern E, when the vehicle 10 rotates through a 360o turn, where the processor module 16 then uses the collected magnetic field data to calibrate the magnetic sensors (see paragraph 24), but is silent in disclosing “the diagnostic imaging support system according to claim 2, wherein the condition requires that a ratio of a minor diameter to a major diameter of an ellipse obtained by subjecting a set of pixels classified by the semantic segmentation as belonging to the region of interest to elliptical approximation be equal to or greater than a predetermined threshold value and that an acute angle formed by a major axis of the ellipse and a longitudinal direction of the image be within a predetermined angular range.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 3/12/22